Citation Nr: 1410175	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUES

1. Entitlement to service connection for bilateral knee disorder, claimed as bilateral Osgood-Schlatter disease.

2.  Entitlement to service connection for a claimed low back condition.

3.  Entitlement to service connection for claimed bilateral hearing loss.

4.  Entitlement to service connection for claimed tinnitus.

5.  Entitlement to service connection for claimed hypertension, to include as secondary to service-connected disability or due to the exposure to herbicides.

6.  Entitlement to service connection for claimed pre-cancerous lesions of the face, to include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.   

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

The issues of service connection for bilateral knee disorder and low back condition are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The currently demonstrated bilateral hearing loss is shown as likely as not to be due to the Veteran's documented exposure to hazardous noise levels that began incident to his duties as a weapons mechanic during service.

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's bilateral hearing loss.

3.  While the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, during his service in the Republic of Vietnam, hypertension is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

4.  The Veteran is not shown to have manifested complaints or findings of hypertension in service or for several years thereafter. 

5.  The currently demonstrated hypertension is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.

6.  The currently demonstrated hypertension is not shown to have been caused or aggravated by the service-connected diabetes mellitus.

7.  The currently demonstrated skin lesions of the face are not shown to be due to an event or incident of the Veteran's period of active service, to include alleged exposure to ionizing radiation therein.  


CONCLUSIONS OF LAW

1. In resolving all reasonable doubt in favor of the Veteran, his disability manifested by bilateral hearing loss is due to disease or injury that was incurred in active service. 38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  In resolving all reasonable doubt in favor of the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service. 38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to the result of or aggravated by service connected disability. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The Veteran's disability manifested by pre-cancerous skin lesions of the face is not due to disease or injury that was incurred in or aggravated by service, to include as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent favorable action has been taken as to the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that a full discussion of VCAA is not required as to these matters.

As regards the claims of service connection for hypertension and pre-cancerous lesions of the face, under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In December 2007, March 2008, and October 2008 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the 2008 letters.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records.  

The Veteran was also afforded VA examinations to determine the nature of the claimed hearing loss and tinnitus, as well as opinion on hypertension as secondary to service-connected diabetes mellitus.  

The Veteran has not been afforded a VA examination with respect to his claims of service connection for hypertension and pre-cancerous skin lesions for opinion as to whether these disabilities are directly related to service.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed hypertension and pre-cancerous skin lesions there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.  

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.



II.  Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to the current appeal, this list includes other organic disease of the nervous system, to include hearing loss, and cardiovascular disease, to include hypertension.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease and other organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

A. Hearing Loss and Tinnitus

The Veteran claims service connection for a bilateral hearing loss and tinnitus, as he believes that he developed these conditions due to his in-service noise exposure.  He reported being exposed to loud noise such as jet aircraft engines, flight lines, and explosions during service as part of his duties as a weapons mechanic with the Air Force. Finally, he reports having experienced constant tinnitus that had worsened since its onset many years ago.

In addition to general principles and regulations concerning service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 
decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385. Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 confirms the Veteran's military occupational specialty as a weapons mechanic with the Air Force, and is consistent with the Veteran's assertions of having been routinely exposed to hazardous noise.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).  

Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted. 

The Veteran's July 1965 enlistment examination notes audiological evaluation pure tone thresholds-after conversion to ISO standards-in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
15
10
LEFT
15
10
15
15
10

The Veteran's October 1968 separation examination does not reflect any complaint or finding with respect to hearing loss or tinnitus.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
5
5
10
15
20

Following service, the Veteran underwent private audiological examination in January 2007.

The VA outpatient treatment records reflect a history of hearing loss in November 2007.  He reported no hearing in the right ear and decreased hearing in the left ear.  

On August 2008 VA audiology consultation, the Veteran complained of bilateral hearing loss and constant bilateral hearing loss.  He reported a history of noise exposure during his military career, occupationally working with a power company, and recreationally with shooting.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
65
LEFT
10
10
50
75
70

A diagnosis of bilateral sensorineural hearing loss was assigned.  

The Veteran subsequently received hearing aids in September 2008.

On VA examination in December 2008, the Veteran presented with complaint of hearing loss and tinnitus.  He indicated that he experienced constant tinnitus, more severe in the right ear.  He described the tinnitus as a "roaring" in the right ear and "buzzing" in the left ear.  He reported difficulty understanding conversations especially when in the presence of background noise.  

With respect to in-service noise exposure, the Veteran indicated that he served as a mechanic in the Air Force and was exposed to jet aircraft noise, flight line noise, and explosions.  

Following service, the Veteran reported that he was exposed to noise as an employee at a power and light company for 7 years.  He also reported that he hunted on occasion.  He denied a family and social history of hearing loss, ear disease, or head injury resulting in trauma to the ears.   He reported that the tinnitus began many years ago but had worsened over time. 

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
75
70
LEFT
45
45
45
65
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 92 percent in the left ear.

A diagnosis of bilateral sensorineural hearing loss and subjective tinnitus was  assigned.  The examiner determined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  

After a review of the claims file, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not due to acoustic trauma in service.  

In so finding, the examiner noted that the Veteran's enlistment and discharge examinations demonstrated normal hearing sensitivity in both ears, and there were no complaints of hearing loss or tinnitus during service.

Here, the record reflects clear post-service diagnoses of tinnitus and a hearing loss disability for VA compensation purposes. 

The Board finds the December 2008 VA examiner's opinion concerning the etiology of hearing loss and tinnitus to be of low probative value. The examiner relied, in part, on the absence of service treatment records supporting the claims, but did not consider the competent reports of the Veteran and the lay evidence as to the onset of symptoms.

Additionally, the examiner did not explain why the Veteran's current bilateral hearing loss was unrelated to his accepted in-service noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

It is unclear from the report why the Veteran's hearing loss would be more likely related to his pre- or post-service noise exposure, which the Veteran has indicated was minimal.  

The Board finds the Veteran's lay statements regarding the nature and etiology of his hearing loss to be credible and consistent with the circumstances of his service, and of greater probative value than the opinion of the VA examiner.  See Buchanan, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss as likely as not had its clinical onset following the exposure to a pattern of excessive and harmful noise levels beginning with the Veteran's duties during service.

As regards the Veteran's tinnitus, the Board notes that the December 2008 VA examiner specifically linked the Veteran's tinnitus to his hearing loss.  See 38 C.F.R. § 3.310.

Therefore, after resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran has current diagnoses of bilateral hearing loss and tinnitus and the competent, credible and persuasive evidence relates his hearing loss condition to his in-service noise exposure, and his tinnitus to his hearing loss.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.   

	
B. Hypertension

The Veteran also contends that he is entitled to service connection for hypertension, as he believes that this disability is due to his in-service exposure to herbicides, or in the alternative, that this disability is related to his service-connected diabetes mellitus.

There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e). 

The Veteran served in the Republic of Vietnam during the Vietnam era. Thus, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, as indicated above, the claimed hypertension is not among the disabilities recognized by VA as associated with herbicide exposure. See 38 C.F.R. § 3.309(e).  In fact, it has been specifically excluded as such a disease.  Id., Note 3. Hence, presumptive service connection for the claimed hypertension based on his presumed herbicide exposure is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994).  

Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, as well as secondary service connection under 38 C.F.R. § 3.310.

Here, the service treatment records do not include any complaints, findings, or diagnosis referable to hypertension.  On discharge examination, his blood pressure was 124/78.  He denied a history of high or low blood pressure on October 1968 report of medical history at discharge.

On his October 2007 claim, the Veteran noted that his hypertension began in 1975.  He expressed that his hypertension was related to Agent Orange.  In a subsequent statement in support of claim dated in December 2007, the Veteran reported that his complications of diabetes mellitus include hypertension.  

Following discharge from service, private and VA treatment records reflected a history of hypertension as early as 2000.  A private treatment report dated in November 2000 reflects a past medical history of hypertension and blood pressure reading of 158/90.  Continued treatment records document diagnosis of hypertension.    

On VA examination in December 2008, the Veteran reported that he had had hypertension since 1985.  That examiner opined that, following review of treatment records and a physical examination, the Veteran's essential hypertension is not caused by his service-connected diabetes mellitus.  

In so finding, the examiner noted that the Veteran had hypertension for greater than 2 decades and diabetes mellitus was not diagnosed with until 2006, and his BUN, creatinine and microalbumin were normal.  There was also no indication of neuropathy, which could worsen his hypertension.  Therefore, the examiner found that it is not as likely as not that the Veteran's hypertension is caused by or aggravated by his diabetes mellitus.

A June 2009 VA examination report notes a history of high blood pressure readings since 2003.  

With respect to service connection for hypertension on a direct basis, there is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service, to include any exposure to herbicides therein.  The service treatment records are silent for heart-related complaints or diagnoses.  

In fact, the heart and vascular system were normal at separation, and blood pressure 124/78.   The Veteran has not alleged that he had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension is in 2000.  See Maxson v. Gober, 230 F.3d at 1333 (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current hypertension and service.

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Characteristic manifestations sufficient to identify the disease entity in service or within one year of discharge have not been shown.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to his exposure to Agent Orange the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition, as a general matter the Board must consider whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana 24 Vet. App. at 435, the specific issue in this case, whether hypertension was caused by exposure to Agent Orange, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007).

Accordingly, while the Board has considered the Veteran's statements that his hypertension is the result of his active duty service, to include his presumed exposure to Agent Orange therein, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a competent opinion on the etiology of his hypertension.  Such a determination requires medical expertise. 

Thus, the Veteran's opinion that his hypertension is the result of his exposure to Agent Orange in service is not a competent medical opinion. There is also no medical evidence of nexus.

Thus, based upon the cumulative record, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As regards the claim for service connection on a secondary basis, the Board notes that none of the probative evidence supports a finding of a relationship between the Veteran's service-connected diabetes mellitus and his hypertension. 

The only pertinent medical opinion of record is that of the December 2008 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current hypertension and the service-connected diabetes mellitus.
  
Thus, the only probative medical opinion weighs against the claim for service connection on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to his service-connected diabetes mellitus, the Board again acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the December 2008 VA examination.

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated hypertension is not due to a documented event or incident of his period of service, to include exposure to herbicides therein, is not presumed to have in been incurred in service, and is caused or aggravated by the service-connected diabetes mellitus.

Accordingly, on this record, the claim of service connection for hypertension must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



C. Skin Lesions

The Veteran contends that he is entitled to service connection for pre-cancerous lesions of the face, as these are related to his alleged exposure to ionizing radiation in service.  

On his October 2007 claim, the Veteran claims he was exposed to radiation in service through handling nuclear warheads at Selfridge Air Force Base in Michigan.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods. See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  

Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee, 34 F.3d at 1039.

However, pre-cancerous skin lesions are not subject to presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309(d), nor are they listed as a radiogenic disease under 38 C.F.R. § 3.311. 

The record does not otherwise suggest that the Veteran has been diagnosed with a skin-related disorder subject to presumption service connection or that is listed as a radiogenic disease.

Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Concerning in-service disease, the Veteran's service treatment records do not indicate, and the Veteran does not contend, that he suffered a skin disorder during service.  

In fact, the October 1968 separation examination revealed that his skin was found to be normal. The Veteran denied a history of skin disease on report of medical history at discharge.  

The post-service private treatment records from Dr. C. reflect treatment for a variety of skin complaints.  In December 1993, actinic keratosis near lower lip was noted.  Actinic keratosis was noted again in 2001.  New lesions of the face, back, and arms were observed in March 2002.  A history of actinic keratosis was noted in March 2005.  

On VA treatment in November 2007, the Veteran reported that he had precancerous lesions looked for and removed about every 6 months.  He indicated that he had an occasional rash under his arms.  Objectively, there was evidence of previous lesion removal on his face.  

In a December 2007 statement, the Veteran noted that he was informed by a Dr. R., who is associated with his treating physician Dr. C., that it was highly unusual for pre-cancerous lesions to appear on the face only and not on the hands/arms unless there was exposure to ionizing radiation.  He noted that when he told Dr. R. that he worked with nuclear devices in service, he refused to see him again and referred him to Dr. C.

Upon careful review of the record, the Board finds that service connection for pre-cancerous lesions of the face must be denied. The record reflects remote post-service diagnoses of actinic keratosis and skin lesions.

However, there is no evidence that the Veteran's skin disorder had its onset in service or is otherwise related to service.  The service treatment records are silent for skin-related complaints or diagnoses.  In fact, the skin was normal at separation.  

The Veteran has not alleged that he had symptoms of skin lesions of the face in service or until many years thereafter, and the first evidence of a skin problem is in 1993.  See Maxson v. Gober, 230 F.3dd at 1333 (Fed. Cir. 2000).   

Moreover, though the Veteran alleges that his doctor previously discussed a relationship between his skin lesions and exposure to radiation, none of the VA or private treatment records report indicates a relationship between the Veteran's current skin disorder and service, to include the alleged exposure to ionizing radiation.

Based upon the cumulative record, the Board concludes that the pre-cancerous lesions of the face were first manifested years post service and that there is no nexus to service.  

Consistent with Davidson and Kahana, the Board has considered the Veteran's contentions that his pre-cancerous lesions of the face are related to service, and specifically to the alleged exposure to ionizing radiation therein, but once again finds that the specific issue in this case, whether skin lesions of the face were caused by service or exposure to ionizing radiation, falls outside the realm of common knowledge of a lay person.  

Accordingly, while the Board has considered the Veteran's statements that his pre-cancerous skin lesions are the result of his active duty service, to include exposure to radiation, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a competent opinion on the etiology of his skin disorder.  Such a determination requires medical expertise. 

Thus, the Veteran's opinion that his skin lesions are the result of his exposure to ionizing radiation in service is not a competent medical opinion.  There is also no medical evidence of nexus.

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated pre-cancerous skin lesions of the face are not due to a documented event or incident of his period of service, to include alleged exposure to ionizing radiation therein.

Accordingly, on this record, the claim of service connection for pre-cancerous skin lesions of the face must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for hypertension, to include as secondary to service-connected disability or as due to the exposure to herbicides, is denied.

Service connection for pre-cancerous lesions of the face, to include as due to the exposure to ionizing radiation, is denied.



REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection for bilateral knee and low back disabilities is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As regards the claimed bilateral knee disability, the Veteran's service treatment records include a July 1965 enlistment examination noting "old Osgood-Schlatter disease bilaterally-not disabling."  He was found to be fit for service.  

In August 1968, the Veteran complained of having right knee pain.  An impression of possible old internal derangement was noted.  The X-ray studies revealed questionable calcific tendinosis versus Osgood-Schlatter.  

The Veteran's October 1968 discharge examination report and reported of medical history reflected that "trick knee" referred to the Veteran's injury to the right knee while in high school still with occasional swelling and pain. "EPTS," no complications, and no sequelae were also noted.

Following service, a June 1999 treatment report reflects that the Veteran was diagnosed with chondromalacia and torn medial meniscus in the left knee, and early chondromalacia in the right knee.  Continued private and VA treatment records reflect diagnosis of arthritis and degenerative joint disease.

With respect to the claimed low back disability, the service treatment records include a January 1968 treatment report noting intermittent back pain for the previous 4 years.  An impression of chronic arthorgenic low back sprain was noted.  The Veteran was treated with a back board and exercises.   He endorsed recurrent back pain on report of medical history at discharge.  Under the remarks section of this report, it was noted that the Veteran had lumbosacral strain treated with a back board and exercise.  Further, it was indicated that this condition was non-recurrent with no complications or sequelae.  

Following service, a private treatment report dated in December 1988 reflects a diagnosis of acute lumbosacral strain.  In August 1993, it was noted that the Veteran had complained of mid-back pain for years.

The Veteran underwent VA examination in December 2008.  That examiner diagnosed degenerative arthritis of the spine and degenerative joint disease of the knees.  The examiner opined that the Veteran knee disability was not caused by or secondary to service.  Rather, he found that the disability was related to the aging process and obesity.  He indicated that the disability was not related to his inherited Osgood-Schlatter disease.  He noted that he found no evidence that the Veteran had a chronic knee problem related to trauma or injuries-but rather that his problems were typical degenerative changes associated with the aging process.  While he did not provide an opinion as to the etiology of the Veteran's back disability, he noted age-related degenerative arthritis of the lumbar spine.

As pointed out by the Veteran's representative in a July 2009 statement, the examiner did not provide a complete opinion with rationale as to the etiology of the claimed low back disability, to include whether the disability is directly related to service, or whether the Veteran had a pre-existing disability aggravated in service.  

The examiner also did not indicate whether, given the notation of Osgood-Schlatter disease on induction, the Veteran's bilateral knee disability pre-existed service and was aggravated in service.  

For the reasons expressed, the medical opinion evidence currently of record is inadequate.  Therefore, the Board finds that additional action to obtain the required medical opinion with fully-stated rationale is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records.

If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. The RO then should have the Veteran scheduled for VA examination in order to determine the nature and etiology of the claimed bilateral knee and low back conditions.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify all current knee and low back disabilities.  The examiner should state whether the Veteran had a knee or low back disability that clearly and unmistakably existed prior to his period of active service.  If the examiner determines that a knee or low back disability preexisted service, he or she should state whether there was an increase in the disability during service. 

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

In providing the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records reflecting bilateral Osgood-Schlatter disease upon entrance as well as the report of low back symptoms dating prior to service.

For any current diagnosis of knee or low back disability that was not preexisting, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that knee or low back disability was incurred in service or is otherwise medically related to service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


